Case 1:20-cv-04678-FB-RLM Document 19-2 Filed 01/04/21 Page 1 of 3 PageID #: 128




                            Exhibit B
   Case 1:20-cv-04678-FB-RLM Document 19-2 Filed 01/04/21 Page 2 of 3 PageID #: 129




Reg. No. 5,847,223         Nir Weiss (ISRAEL INDIVIDUAL)
                           Uri Tzafon 44 St3
Registered Aug. 27, 2019   Elkana, ISRAEL 44818

                           CLASS 19: Non-metal reusable temporary shelter structure for use during a Jewish holiday
Int. Cl.: 19
                           FIRST USE 12-31-2003; IN COMMERCE 12-31-2003
Trademark
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Supplemental Register      PARTICULAR FONT STYLE, SIZE OR COLOR

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "SUKKAH"

                           SER. NO. 88-019,930, FILED P.R. 06-28-2018; AM. S.R. 07-12-2019
Case 1:20-cv-04678-FB-RLM Document 19-2 Filed 01/04/21 Page 3 of 3 PageID #: 130



       REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
    WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
           DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

  Requirements in the First Ten Years*
  What and When to File:

       First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
       years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
       registration will continue in force for the remainder of the ten-year period, calculated from the registration
       date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

       Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
       for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


  Requirements in Successive Ten-Year Periods*
  What and When to File:

       You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
       between every 9th and 10th-year period, calculated from the registration date.*


  Grace Period Filings*

  The above documents will be accepted as timely if filed within six months after the deadlines listed above with
  the payment of an additional fee.

  *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
  extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
  (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
  The time periods for filing are based on the U.S. registration date (not the international registration date). The
  deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
  nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
  do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
  international registration at the International Bureau of the World Intellectual Property Organization, under
  Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
  date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
  international registration, see http://www.wipo.int/madrid/en/.

  NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
  USPTO website for further information. With the exception of renewal applications for registered
  extensions of protection, you can file the registration maintenance documents referenced above online at h
  ttp://www.uspto.gov.

  NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
  owners/holders who authorize e-mail communication and maintain a current e-mail address with the
  USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
  Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
  available at http://www.uspto.gov.




                                            Page: 2 of 2 / RN # 5847223
